 Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 1 of 12 PageID #: 243




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
STRIKE 3 HOLDINGS, LLC,
                                    Plaintiff,                         ORDER ADOPTING REPORT
                                                                       AND RECOMMENDATION
 - against -                                                           2:18-cv-5305 (DRH) (SIL)
 JOHN DOE, subscriber assigned IP address
47.16.118.148,
                                     Defendant.
-------------------------------------------------------------------X

   HURLEY, Senior District Judge:

            Presently before the Court is the Report and Recommendation of Magistrate

   Judge Steve I. Locke, dated November 12, 2020 (the “R&R” [DE 20]), recommending

   that Plaintiff Strike 3 Holdings, LLC’s motion for default judgment be granted and

   that Plaintiff be awarded: (1) $108,750.00 in statutory damages; (2) an injunction

   prohibiting Defendant from further infringement and ordering Defendant to destroy

   all copies of and digital media files relating to the Films; 1 (3) $400.00 in fees and

   costs; and (4) post-judgment interest pursuant to 28 U.S.C. § 1961(a). More than

   fourteen (14) days have passed since service of the R&R and no objections have been

   filed. [DE 21]

            Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this

   Court has reviewed the R&R for clear error, and finding none, now concurs in both

   its reasoning and its result. For that reason, this Court adopts the November 12,

   2020 R&R of Judge Locke as if set forth herein. Accordingly,


   1     The term “Films,” as defined in the R&R, refers to the copyrighted films of
   which Plaintiff is the registered owner. R&R at 2.


                                                     Page 1 of 3
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 2 of 12 PageID #: 244




        IT IS HEREBY ORDERED that Plaintiff’s motion for default judgment is

 granted and Plaintiff is awarded $108,750.00 in statutory damages and $400.00 in

 fees and costs plus post-judgment interest thereon pursuant to 28 U.S.C. § 1961(a);

 and

        IT IS FURTHER ORDERED that Defendant is hereby enjoined from

 directly, contributorily or indirectly infringing Plaintiff’s rights under federal or state

 law in the films identified at DE 9-1 (a copy of which is attached hereto), including,

 without limitation, by using the internet, BitTorrent or any other online media

 distribution system to reproduce (e.g., download) or distribute the Films, or to make

 the Films available for distribution to the public, except pursuant to a lawful license

 or with the express authority of Plaintiff; and

        IT IS FURTHER ORDERED that Defendant is hereby ordered to destroy all

 copies of the Films identified at DE 9-1 that the Defendant has downloaded onto any

 computer hard drive or server without Plaintiff’s authorization, and shall destroy all

 copies of the films identified at DE 9-1 transferred onto any physical medium or

 device in Defendant’s possession, custody, or control; and

        IT IS FURTHER ORDERED that the caption of the case be amended to

 reflect the true name of the defendant, to wit PAUL HELOSKIE, in lieu and instead

 of JOHN DOE, subscriber assigned IP Address 47.16.118.148.

        The Clerk of Court is respectfully directed to enter judgment accordingly and

 close this case.




                                        Page 2 of 3
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 3 of 12 PageID #: 245




 SO ORDERED.


 Dated: Central Islip, New York           s/ Denis R. Hurley
        January 4, 2021                   Denis R. Hurley
                                          United States District Judge




                                  Page 3 of 3
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 4 of 12 PageID #: 246
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 5 of 12 PageID #: 247
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 6 of 12 PageID #: 248
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 7 of 12 PageID #: 249
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 8 of 12 PageID #: 250
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 9 of 12 PageID #: 251
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 10 of 12 PageID #: 252
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 11 of 12 PageID #: 253
Case 2:18-cv-05305-DRH-SIL Document 22 Filed 01/04/21 Page 12 of 12 PageID #: 254
